BLAND, P. J.
I. The contention of respondent, at the trial and here, is that the proceedings are void: Eirst, because it appears that one district is encroaching upon the other for the mere purpose of acquiring territory; and second, that the board of arbitrators failed to show by their proceedings that they considered the necessity of the change and failed to make any record of their proceedings. The last clause of the statute (section 9742, R. S. 1899) provides that in changing the boundary lines between two established districts, one district shall not encroach upon the other simply for the acquisition of territory. The learned circuit judge found that this proceeding was for the sole purpose of taking territory from district No. 1 and adding it to district No. 4, in order to increase the revenue of the latter district. The language of the petition addressed to the voters, praying for the change in boundaries, does not indicate any valid purpose for the change, nor does the document transmitted by the arbitrators to the clerks. The necessity for the change of boundaries is not set out or stated anywhere in any of the proceedings. In the *565absence of any showing in this respect, considering the quality of territory transferred from district No. 1 to district No. 4, it is indicated that the purpose on the part of district No. 4 was to acquire additional territory for the purpose of increasing its revenue and warrants the conclusion arrived at by the learned trial judge.
II. It is made the duty of the board of arbitrators formed under the provisions of section 9142, supra, “to consider the necessity for such change and render a decision thereon, which decision shall be final.” The statute requires the-decision to be transmitted to the clerks of the district interested and it is made the duty of the clerks to enter the decision upon the records of their respective districts. This is the only provision made by the statute for keeping a record of decisions of these boards of arbitrators and all that seems necessary. There is no requirement that the board of arbitrators or that the superintendent of schools should keep a record of the proceedings, nor dó we see any necessity for such record. The board of arbitrators in this ease was properly constituted and had jurisdiction to hear and determine the matter submitted to them by the appeal.
The duty of the board was to consider the necessity for the proposed change and render a decision thereon, that is, to hear such evidence as might be submitted to it touching the necessity for the change and after comparing and considering the same in order to gain a knowledge of the necessity of the change, to render a decision thereon. In what manner the board proceeded is not disclosed by anything they made a record of.
III. The report made to the clerk of the board does not purport to be a decision of the question submitted to them by the appeal but is an arbitrary order declaring the boundaries of the districts changed. The board of arbitration was a judicial tribunal.' The vote of district No. 4, in favor of the proposed change in the boundaries and that of district No. 1 *566opposed thereto, made an issue as to the necessity for the change. This issue was carried by the appeal before the board of arbitration for decision. The statute (section 9142, supra) made it the duty of the board to meet and to consider the necessity for the proposed change and to render a decision thereon. It could not consider without inquiry into the conditions and boundaries of the two districts to be effected by the proposed change, and it could not judicially decide without inquiry and consideration. It does not appear from the proceedings of the board of arbitration brought into court by the writ of certiorari that the arbitrators ever met, to consider the appeal, that any hearing was had, that they considered the necessity for the proposed change of boundaries or that they decided that the change was necessary. It was as essential to a valid decision or judgment for the change of the boundaries'that the arbitrators should have found that the proposed change was necessary, as is the verdict of a jury on the issues in a suit at common law in a court of record. A judgment is defined to be “the conclusion of the law upon facts found.” 1 Freeman on Judgments, see. 2; Orvis v. Elliot, 65 Mo. App. 96. From this definition and from the nature of the subject, the facts to sustain the judgment must be found by the tribunal rendering* the judgment. But there was no finding of any facts by the arbitrators nor was any fact adjudicated by them, hence, there is no valid judgment changing the boundaries of the districts. We do not hold that the finding of the board of arbitration should conform to any particular form, yet we think that it should somewhere and somehow appear from the proceedings that the arbitrators met and considered the matter submitted by the appeal and that they arrived at a decision. We concede that the proceeding of the arbitrators is void xxpon its face and we affirm the judgment.
Barclay, J., and Goode, J., concur in paragraph III of the opinion.